IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

JEFFREY WHITING,

               Appellant,

  v.                                                  Case No. 5D14-4034

ANTHONY WHITING,

           Appellee.
________________________________/

Opinion filed April 1, 2016

Appeal from the Circuit Court
for Seminole County,
Nancy F. Alley, Judge.

Benjamin S. Boutty, of The Boutty Law
Firm, P.A., Winter Park, and James W.
Markel, of James Wayland Markel, P.A.,
Winter Park, for Appellant.

Francis E. Pierce, III, of Mateer & Harbert,
P.A., Orlando, for Appellee.

PER CURIAM.

        Having determined that the order under review was entered after the entry of an

order granting a motion to stay the proceedings below, we reverse the Order Determining

Homestead Status of Real Property entered on October 16, 2014, and remand this cause

for further action once the stay is modified.

        REVERSED and REMANDED.



ORFINGER, TORPY and BERGER, JJ., concur.